By the Court.
There was no evidence of an arrest of Storer by the deputy Gerrish previous to the commitment; nor any evidence of an escape permitted by Gerrish, or of any default on his part, for which the defendant is liable.
For the conduct of March, the jailer, the defendant is liable in this action. A prisoner committed in execution is to he *155in salvá et arctá custodia. There is no difference * in [ * 163 ] the manner of the custody and confinement to which debtors in execution are liable, who have not complied with the requirements of the statutes enacted for the relief and the mitigation of the imprisonment of debtors, whether by day or by night. The law requires their close confinement at all hours. The verdict in this case is set aside, and a new trial is granted, (a)

 Clapp vs. Cofran., 7 Mass. Rep. 101.— Colby vs. Sampson, 5 Mass Rep. 310.